DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant's arguments have been fully considered.
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-6,8-9, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO988 (WO2013151157A1)1 and further in view of Rolland (US 20160137839 A1).
	In reference to claim 1, WO988 discloses a polymerizable liquid useful for the production of a three-dimensional object by additive manufacturing, said polymerizable liquid comprising a mixture of:
(a) at least one photopolymerizable component
(b) a photoinitiator
…
 (d) heat expandable microspheres
(“resin composition for optical three-dimensional modeling containing a photopolymerizable compound, a photopolymerization initiator, and a thermally expandable microcapsule.” [Claim 1])
WO988 demonstrates the use of such a liquid in Example 1 and explains that after optically curing the liquid, the object is “post-cured” at 80C for 2 hours. Thus, the mixture must have a (c) at least one heat polymerizable component.
WO988 does not teach wherein said photopolymerizable component forms on photopolymerization a scaffold, which scaffold degrades on heating and optionally forms a degradation product that can polymerize with said at least one heat polymerizable component when heated and/or microwave irradiated.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, liquids useful for the production of a three-dimensional object by additive manufacturing (abstract), Rolland discloses that “dual cure” liquids useful for the production of a three-dimensional object by additive manufacturing are known (P0221) and that such liquids may form on photopolymerization a scaffold, which scaffold degrades on heating and optionally forms a degradation product that can polymerize with said at least one heat polymerizable component when heated and/or microwave irradiated (“where the solidifying and/or curing step (d) is carried out subsequent to the irradiating step (e.g., by heating or microwave irradiating); the solidifying and/or curing step (d) is carried out under conditions in which the solid polymer scaffold degrades” [P0220]).
The combination would be achievable by modifying the compositions such that the solidifying and/or curing step (d) is carried out subsequent to the irradiating step (e.g., by heating or microwave irradiating); the solidifying and/or curing step (d) is carried out under conditions in which the solid polymer scaffold degrades as suggested by Rolland.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the invention such that said photopolymerizable component forms on photopolymerization a scaffold, which scaffold degrades on heating and optionally forms a degradation product that can polymerize with said at least one heat polymerizable component when heated and/or microwave irradiated.
A person having ordinary skill in the art would have been specifically motivated to modify the compositions such that the solidifying and/or curing step (d) is carried out subsequent to the irradiating step (e.g., by heating or microwave irradiating); the solidifying and/or curing step (d) is carried out under conditions in which the solid polymer scaffold degrades as suggested by Rolland in order to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; and/or choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
	In reference to claim 2, 11, the combination discloses the liquid of claim 1 
Rolland further discloses wherein said heat polymerizable component comprises at least one precursor to a polyurethane, polyurea, or copolymer thereof, a silicone resin, a cyanate ester resin, or a natural rubber ([P0228, P0232]).
In reference to claim 3, 8-9, the combination discloses the liquid of claim 1 
WO988 further discloses wherein said microspheres comprise a hollow thermally expandable shell and a propellant contained in said shell (“liquefied hydrocarbon” [Pg. 5, Paragraph 11]).
	In reference to claim 4, the combination discloses the liquid of claim 1 
WO988 further discloses wherein the at least one photopolymerizable component is present in an amount of from 1 percent by weight to 98 percent by weight; the photoinitiator is present in an amount of from 0.05 to 10 percent by weight; the at least one heat polymerizable component is present in an amount of from 2 percent by weight to 98 percent by weight; and the heat expandable microspheres are present in an amount of from 1 percent by weight, to 10 percent by weight (See Example 1-3).
	In reference to claim 5, the combination discloses the liquid of claim 1 and Rolland further discloses the identical chemical structure that applicant claims. “Products of identical chemical composition can not have mutually exclusive properties…if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” MPEP 2112.01(II)
In reference to claim 6, the combination discloses the liquid of claim 1 
WO988 further discloses wherein said shell comprise a thermoplastic polymer shell (“(4) The thermally expandable microcapsule includes an outer shell made of a thermoplastic polymer” [Pg. 2]).
	In reference to claim 12-13, the combination discloses the liquid of claim 1 
WO988 further discloses wherein the polymerizable liquid is a flexible elastic polyurethane resin (“Examples of the radical polymerizable organic compound include … allylurethane compound” [Pg 3]).
	In reference to claim 14, the combination discloses the liquid of claim 1 
WO988 further discloses wherein the polymerizable liquid further comprises a non-reactive pigment or dye that absorbs light (“pigments” [Pg. 6])
	In reference to claim 15, the combination discloses the liquid of claim 1 
WO988 further discloses wherein the polymerizable liquid further comprises a reactive organic diluent (the mixture is a liquid, any of the reactive liquids components can be considered reactive diluents; also see “polytetramethylene glycol” in Example 1).
	Claim 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO988 (WO2013151157A1)2 in view of Rolland (US 20160137839 A1) and further in view of 
In reference to claim 7, 10, the combination discloses the liquid of claim 1 and 9 
The combination does not specific the composition of the shell and propellant
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, liquids useful for the production of a three-dimensional object by additive manufacturing (abstract), Ficek discloses a liquids useful for the production of a three-dimensional object by additive manufacturing comprising “thermally expandable microsphere” (P0062) and that the microspheres are available under the trade name “Expancel” (P0063) which is the same as the microspheres used by the instant Applicant (see instant Spec at Example 1)). Also, Ficek indicates that “Detailed descriptions of various expandable microspheres and their production can be found in, for example, U.S. Pat. Nos. 3,615,972, 3,945,956…” these references explicitly teach that the microsphere comprises a hollow thermally expandable shell and a propellant contained in said shell. Note, a rejection relying on these listed references has not been entered, but is noted.
The combination would be achievable by integrating the microspheres of Ficek.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method to use the microspheres are available under the trade name “Expancel” (P0063) which is the same as the microspheres used by the instant Applicant (see instant Spec at Example 1)) and thereby arrive at the claimed invention.
A person having ordinary skill in the art would have been specifically motivated to integrating the microspheres of Ficek in order to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 06/28/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/           Examiner, Art Unit 1744                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited to in Chinese Office Action made of record by Applicant filed IDS on 06/28/2022
        2 Cited to in Chinese Office Action made of record by Applicant filed IDS on 06/28/2022